NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

TIMOTHY A. WARNER,
C'laimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responcient-Appellee.

2012-7021

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-0665, Judge William A.
Moorman.

ON MOTION

ORDER

Timothy A. Warner moves without opposition for
leave to file a motion for an enlargement of time in which
to file the appellant’s reply brief out of time and for an
extension of time, until August 17, 2012, to file his reply
brief.

WARNER V . DVA 2

Upon consideration thereof,
IT Is ORDERED THAT;

The motions are granted.

FOR THE COURT

 

   /s/ Jan Hor'bal
Date J an Horbaly
Clerk

cc: Kenneth M. Carpenter, Esq.
Elizabeth M. Hosford, Esq.

321 e.-t'z\:'z’§é'.?,?:€'.z_eer:°“

JUL 05 2012
JAN HOBBALV
C|.ERK